Case: 2:20-cv-05706-ALM-CMV Doc #: 26 Filed: 07/30/21 Page: 1 of 2 PAGEID #: 795



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION

MANETIRONY CLERVRAIN,                             :
                                                  : Case No. 2:20-cv-05706
                Plaintiff,                        :
                                                  : CHIEF JUDGE ALGENON L. MARBLEY
       v.                                         :
                                                  : Magistrate Judge Vascura
DONALD WASHINGTON,                                :
                                                  :
                Defendant.                        :

                                      OPINION & ORDER

       This matter is before the Court on Magistrate Judge Vascura’s Report and

Recommendation. (EFC No. 20). Magistrate Vascura recommends that Plaintiff’s action be

dismissed with prejudice for failure to prosecute, pursuant to Federal Rule of Civil Procedure

41(b). Additionally, Magistrate Vascura recommends denying various other miscellaneous

motions Plaintiff filed for lack of good cause shown. (ECF Nos. 2, 4–5, 12–13, 19).

        The Report and Recommendation was filed on May 13, 2020 and advised the parties that

they had fourteen days thereafter to raise any Objections. The Report and Recommendation also

notified the parties that a failure to object within the applicable period would result in a waiver of

the right to have the district judge review the Report and Recommendation de novo. The Report

and Recommendation was mailed to Plaintiff but was returned to the Court as undeliverable. (ECF

No. 21). The Court then ordered Plaintiff to file a notice of change of address with his current

address and to raise any Objections within fourteen days, or by July 20, 2021. (ECF No. 22).

Plaintiff filed a notice of change of address on July 12, 2021, but he did not raise any Objections.

(ECF No. 24).

       The Court has reviewed the Report and Recommendation. Noting that no objections have

been filed and that the time for filing such objections expired, this Court ADOPTS the Magistrate
Case: 2:20-cv-05706-ALM-CMV Doc #: 26 Filed: 07/30/21 Page: 2 of 2 PAGEID #: 796




Judge’s Report and Recommendation as this Court’s findings of facts and law. (ECF No. 20). The

Court hereby DISMISSES this action WITH PREJUDICE. Additionally, Plaintiff’s Motions

(ECF Nos. 2, 4–5, 12–13, 19) are DENIED for lack of good cause shown.

       IT IS SO ORDERED.




                                           ALGENON L. MARBLEY
                                           CHIEF UNITED STATES DISTRICT JUDGE

DATED: July 30, 2021
